In the United States Court of Federal Claims
                                  No. 13-391 C

                             (Filed October 23, 2013)

                                UNPUBLISHED

*********************                       Pro Se Complaint; Motion to
SAMANTHA D. RAJAPAKSE    *                  Dismiss for Lack of Subject
                         *                  Matter Jurisdiction, RCFC
              Plaintiff, *                  12(b)(1).
                         *
         v.              *
                         *
THE UNITED STATES,       *
                         *
              Defendant. *
*********************

      Samantha D. Rajapakse, Memphis, TN, pro se.

      Sean B. McNamara, United States Department of Justice, with whom were
Stuart F. Delery, Acting Assistant Attorney General, Jeanne E. Davidson,
Director, and Deborah A. Bynum, Assistant Director, Washington, DC, for
defendant.

                          _________________________

                                  OPINION
                          _________________________

BUSH, Judge.

      Now pending before the court is defendant’s motion to dismiss plaintiff
Samantha D. Rajapakse’s pro se complaint for lack of subject matter jurisdiction
pursuant to Rule 12(b)(1) of the Rules of the United States Court of Federal Claims
(RCFC). Defendant’s motion has been fully briefed and is ripe for a decision by
the court. For the reasons discussed below, the court concludes that it lacks
jurisdiction over Ms. Rajapakse’s claims and therefore grants defendant’s motion
to dismiss.

                                    BACKGROUND 1

        In her pro se complaint filed June 12, 2013, Ms. Rajapakse alleges that she
filed suit against Memphis Light, Gas and Water (MLGW) in the United States
District Court for the Western District of Tennessee following an error on her
utility bill. See Compl. at 2. That lawsuit, Rajapakse v. Memphis Light, Gas and
Water et al., No. 2:12-cv-02807-JDT-dkv, is the first of two lawsuits allegedly
filed by Ms. Rajapakse in the district court, the other being a lawsuit against the
law firm allegedly representing the utility company, Rajapakse v. Baker, Donelson,
Bearman, Caldwell & Berkowitz, P.C. et al., No. 2:13-cv-02328-JDT-dkv. Both
lawsuits have been dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) (2006) for
failure to state a claim upon which relief may be granted and for lack of subject
matter jurisdiction as to Ms. Rajapakse’s state-law claims. See Rajapakse v. Baker
Donelson Bearman Caldwell & Berkowitz, P.C. et al., No. 2:13-cv-02328-JDT-
dkv, 2013 WL 3992523, at *3 (W.D. Tenn. Aug. 5, 2013); Rajapakse v. Memphis
Light, Gas & Water Div., No. 2:12-cv-02807-JDT-dkv, 2013 WL 3803979, at *1
(W.D. Tenn. July 19, 2013).

        Ms. Rajapakse asserts that after she filed suit against MLGW in the district
court, the company “attempt[ed] to harm her, threaten her . . . and force [her] to
leave her home and become homeless.” Compl. at 2. She seeks $10 million in
damages against the United States based upon alleged improper actions of district
court officials in her lawsuit against MLGW, including the district court judge and
magistrate judge. See id. at 4-6. Ms. Rajapakse asserts that these alleged improper
actions deprived her of equal protection and due process of law in violation of the
Fifth and Fourteenth Amendments to the United States Constitution, violated her
civil rights under 42 U.S.C. § 1983 (2006), and caused her “emotional distress”
and “physical duress.” See id.; Pl.’s Resp. at 2-8.

       The government moves to dismiss Ms. Rajapakse’s complaint for lack of
subject matter jurisdiction under RCFC 12(b)(1) on the grounds that (1) this court
lacks jurisdiction to consider the decisions of a federal district court and (2) Ms.
       1
        / The facts recited here, taken from Ms. Rajapakse’s complaint and the parties’
submissions in connection with defendant’s motion to dismiss, are undisputed unless otherwise
indicated.
                                              2
Rajapakse has failed to identify any applicable provision of law conferring a
substantive right for money damages against the United States.

                                        DISCUSSION

I.     Pro Se Litigants

       The court acknowledges that Ms. Rajapakse is proceeding pro se, and is “not
expected to frame issues with the precision of a common law pleading.” Roche v.
United States Postal Serv., 828 F.2d 1555, 1558 (Fed. Cir. 1987). Pro se plaintiffs
are entitled to a liberal construction of their pleadings. See Haines v. Kerner, 404
U.S. 519, 520 (1972) (requiring that allegations contained in a pro se complaint be
held to “less stringent standards than formal pleadings drafted by lawyers”).
Accordingly, the court has examined the complaint and briefs thoroughly and has
attempted to discern all of Ms. Rajapakse’s legal arguments.2

II.    RCFC 12(b)(1) Motions to Dismiss

       The relevant issue in a motion to dismiss under RCFC 12(b)(1) “‘is not
whether a plaintiff will ultimately prevail but whether the claimant is entitled to
offer evidence to support the claims.’” Patton v. United States, 64 Fed. Cl. 768,
773 (2005) (quoting Scheuer v. Rhodes, 416 U.S. 232, 236 (1974), abrogated on
other grounds by Harlow v. Fitzgerald, 457 U.S. 800 (1982)). In considering the
issue of subject matter jurisdiction, this court must presume all undisputed factual
allegations to be true and construe all reasonable inferences in favor of the
plaintiff. Scheuer, 416 U.S. at 236; Reynolds v. Army & Air Force Exch. Serv.,
846 F.2d 746, 747 (Fed. Cir. 1988). Ms. Rajapakse bears the burden of
establishing subject matter jurisdiction, Alder Terrace, Inc. v. United States, 161
       2
         / In this regard, the court notes that Ms. Rajapakse submitted three briefs in addition to
her response to defendant’s motion to dismiss. First, Ms. Rajapakse filed a document titled
“Plaintiff[’s] Motion Seeking Special Jurisdiction Under 28 USC 1491 and Motion Seeking Rule
8 Injunctive or Estoppel Immediate Relief” on June 26, 2013, the day defendant filed its motion
to dismiss. ECF No. 5. Second, on July 19, 2013, after filing her response to defendant’s
motion, Ms. Rajapakse filed a document titled “Plaintiff’s Motion in Submission of New
Discovered Evidence Rule 59 and Rule 901 In Support of Complaint and Relief.” ECF No. 9.
Third, on July 22, 2013, Ms. Rajapakse filed a document titled “Plaintiff’s Motion in Response
to Defendant’s Second Request for Dismissal With Support Audio Under Rule 901.” ECF No.
10. The court has considered each submission in rendering its decision on defendant’s motion to
dismiss.
                                                3
F.3d 1372, 1377 (Fed. Cir. 1998) (citing McNutt v. Gen. Motors Acceptance Corp.
of Ind., 298 U.S. 178, 189 (1936)), and must do so by a preponderance of the
evidence, Reynolds, 846 F.2d at 748 (citations omitted), and by presenting
“competent proof,” McNutt, 298 U.S. at 189. If Ms. Rajapakse fails to meet her
burden and jurisdiction is therefore found to be lacking, the court must dismiss this
action. See RCFC 12(h)(3).

III.   Tucker Act Jurisdiction

       Pursuant to the Tucker Act, the United States Court of Federal Claims has
jurisdiction “to render judgment upon any claim against the United States founded
either upon the Constitution, or any Act of Congress or any regulation of an
executive department, or upon any express or implied contract with the United
States, or for liquidated or unliquidated damages in cases not sounding in tort.” 28
U.S.C. § 1491(a)(1) (2006). The Tucker Act, however, “does not create any
substantive right enforceable against the United States for money damages. The
Court of Claims has recognized that the Act merely confers jurisdiction upon it
whenever the substantive right exists.” United States v. Testan, 424 U.S. 392, 398
(1976) (citation omitted). A plaintiff coming before the Court of Federal Claims,
therefore, must identify a separate provision of law conferring a substantive right
for money damages against the United States. Todd v. United States, 386 F.3d
1091, 1094 (Fed. Cir. 2004) (citing Testan, 424 U.S. at 398).

IV.    Analysis

       For the reasons articulated below, the court concludes that it lacks
jurisdiction to consider Ms. Rajapakse’s claims. As an initial matter, the Court of
Federal Claims lacks jurisdiction to review the decisions of the federal district
courts. See Allustiarte v. United States, 256 F.3d 1349, 1351-52 (Fed. Cir. 2001)
(holding that the Court of Federal Claims lacked jurisdiction to adjudicate a taking
claim based on “an allegedly improper action by a bankruptcy trustee that was
approved by a Ninth Circuit bankruptcy court”); Vereda, Ltda. v. United States,
271 F.3d 1367, 1375 (Fed. Cir. 2001) (“The Court of Federal Claims ‘does not
have jurisdiction to review the decisions of district courts.’” (quoting Joshua v.
United States, 17 F.3d 378, 380 (Fed. Cir. 1994))). Therefore, this court lacks
jurisdiction to scrutinize the actions of the United States District Court for the
Western District of Tennessee with respect to Ms. Rajapakse’s lawsuits in that
forum.
                                          4
       Moreover, even if the court were authorized to review the district court’s
handling of Ms. Rajapakse’s lawsuit against MLGW, none of the violations alleged
in Ms. Rajapakse’s complaint are tied to an underlying money-mandating
provision of law that would support this court’s jurisdiction under the Tucker Act.
In order for jurisdiction to lie under the Tucker Act based upon a constitutional
provision, the provision must be money mandating in the sense that it contemplates
the payment of money damages for its violation. See James v. Caldera, 159 F.3d
573, 580 (Fed. Cir. 1998) (“[A] Tucker Act plaintiff must assert a claim under a
separate money-mandating constitutional provision, statute, or regulation, the
violation of which supports a claim for damages against the United States.”)
(citations omitted).

       None of the constitutional provisions upon which Ms. Rajapakse relies
(certain clauses of the Fifth and Fourteenth Amendments) fall into that category.
See LeBlanc v. United States, 50 F.3d 1025, 1028 (Fed. Cir. 1995) (holding that the
Due Process Clauses of the Fifth and Fourteenth Amendments and the Equal
Protection Clause of the Fourteenth Amendment are not sufficient bases for Tucker
Act jurisdiction because they do not mandate payment by the government (citing
Carruth v. United States, 627 F.2d 1068, 1081 (Ct. Cl. 1980))). Likewise, Ms.
Rajapakse’s claims for “emotional distress” and “physical duress” sound in tort,
and thus are outside this court’s jurisdiction. See Brown v. United States, 105 F.3d
621, 623 (Fed. Cir. 1997) (citing 28 U.S.C. § 1491(a)(1), and Keene Corp. v.
United States, 508 U.S. 200, 214 (1993)). Finally, the court also lacks jurisdiction
over Ms. Rajapakse’s claim based on 42 U.S.C. § 1983 because section 1983
jurisdiction is conferred exclusively on the United States District Courts. See 28
U.S.C. § 1343(a) (2006) (“The district courts shall have original jurisdiction of any
civil action authorized by law to be commenced by any person . . . (4) To recover
damages or to secure equitable or other relief under any act of Congress providing
for the protection of civil rights, including the right to vote.”); Doe v. United
States, 74 Fed. Cl. 794, 798 (2006).

      The court has considered the additional jurisdictional arguments advanced
by Ms. Rajapakse and concludes that they are also without merit. Ms. Rajapakse
attempts to invoke this court’s jurisdiction by citing four statutory provisions that
apply only to federal district courts: 9 U.S.C. § 4 (2012) (providing that a “party
aggrieved by the alleged failure, neglect, or refusal of another to arbitrate under a
written agreement for arbitration” may petition any federal district court for an
                                           5
order compelling arbitration if the district court would have jurisdiction but for the
arbitration agreement); 28 U.S.C. § 1331 (2006) (conferring upon the federal
district courts original jurisdiction over all civil actions “arising under the
Constitution, laws, or treaties of the United States”); 28 U.S.C. § 1367 (2006)
(conferring upon the federal district courts supplemental jurisdiction over claims
that are “part of the same case or controversy” as claims over which the district
courts have original jurisdiction); and 28 U.S.C. §§ 1390-1413 (2006 & Supp. V
2011) (provisions regarding venue in the federal district courts). See Pl.’s Resp. at
1; ECF No. 10 at 3.

       Inasmuch as the Court of Federal Claims is not a federal district court, Ms.
Rajapakse cannot rely upon any of the aforementioned statutes to establish this
court’s jurisdiction. See, e.g., Crocker v. United States, 125 F.3d 1475, 1476 (Fed.
Cir. 1997) (concluding that the Court of Federal Claims “correctly held that it lacks
the general federal question jurisdiction of the district courts”); Hoag v. United
States, 99 Fed. Cl. 246, 252 n.2 (2011) (“28 U.S.C. § 1367 does not confer any
jurisdiction upon the United States Court of Federal Claims because only the
United States District Courts are authorized to exercise supplemental
jurisdiction.”) (citations and internal quotation marks omitted).3

       Ms. Rajapakse also attempts to invoke this court’s jurisdiction by citing 18
U.S.C. § 371 (2012), a criminal statute. See ECF No. 10 at 3. However, it is well-
established that this court lacks jurisdiction over criminal matters. See Moore v.
United States, 94 Fed. Cl. 456, 463 (2010) (citing Joshua, 17 F.3d at 379, Mendes
v. United States, 88 Fed. Cl. 759, 762 (2009), and McCullough v. United States, 76
Fed. Cl. 1, 4 (2006)), aff’d, 419 F. App’x 1001 (Fed. Cir. 2011). Therefore, none
of the jurisdictional bases advanced by Ms. Rajapakse confer jurisdiction over her
claims, and her complaint must be dismissed.

                                       CONCLUSION

     For the foregoing reasons, the court concludes that it lacks jurisdiction over
Ms. Rajapakse’s claims and her complaint must be dismissed under RCFC


       3
         / Moreover, even if 28 U.S.C. §§ 1390-1413 could apply to actions in this court, it does
not apply here because defendant challenges jurisdiction, not venue, and jurisdiction is distinct
from venue. See, e.g., 28 U.S.C. § 1390(a) (“[T]he term ‘venue’ . . . does not refer to any grant
or restriction of subject-matter jurisdiction . . . .”).
                                                6
12(b)(1) for lack of subject matter jurisdiction. Accordingly, it is hereby
ORDERED that:

      (1)    Defendant’s Motion to Dismiss, filed June 26, 2013, is GRANTED;

      (2)    The Clerk’s Office is directed to ENTER final judgment in favor of
             defendant DISMISSING the complaint without prejudice; and

      (3)    Each party shall bear its own costs.



                                              /s/Lynn J. Bush
                                              Lynn J. Bush
                                              Senior Judge




                                          7